MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 112 
Docket:	   Pen-16-395	
Argued:	   April	13,	2017	
Decided:	  June	6,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                         STATE	OF	MAINE	
                                                	
                                               v.	
                                                	
                                            JACOB	L.	
	
	
HJELM,	J.	

         [¶1]	 	 Jacob	 L.	 appeals	 from	 an	 order	 denying	 his	 motion	 for	 return	 of	

property,	 see	 M.R.U.	 Crim.	 P.	 41(j),1	 entered	 after	 a	 hearing	 in	 the	 Juvenile	

Court2	(Bangor,	Lucy,	J.),	following	entry	of	a	judgment	adjudicating	him	of	the	

juvenile	crime	of	aggravated	assault	(Class	B),	17-A	M.R.S.	§	208(1)(B)	(2016);	

see	also	15	M.R.S.	§	3103(1)	(2016)	(defining	“juvenile	crime”).		Jacob	argues	

that	the	court	applied	an	incorrect	legal	standard	when	it	determined	that	the	

State	was	entitled	to	retain	possession	of	cash	that	had	been	seized	from	him	

as	 evidence	 against	 a	 co-defendant,	 and	 that	 the	 court’s	 findings	 were	 not	


    1	
    	 The	 Maine	 Rules	 of	 Unified	 Criminal	 Procedure	 apply	 to	 juvenile	 crime	 proceedings.	 	 See	
15	M.R.S.	§	3309	(2016);	M.R.U.	Crim.	P.	1(b)(3).			

    2		When	exercising	its	exclusive	original	jurisdiction	over	juvenile	petitions,	the	District	Court	is	

referred	to	as	the	Juvenile	Court.		See	15	M.R.S.	§	3101(1),	2(A)	(2016).			
2	

supported	 by	 sufficient	 evidence.	 	 Because	 the	 court	 has	 not	 yet	 issued	 an	

order	 determining	 who	 owns	 or	 is	 otherwise	 entitled	 to	 possession	 of	 the	

cash,	we	dismiss	this	appeal	as	interlocutory.	

                                  I.		BACKGROUND	

      [¶2]	 	 The	 central	 facts	 are	 undisputed,	 either	 as	 established	 in	 the	

record	or	as	the	parties	have	framed	their	arguments.	

      [¶3]	 	 In	 the	 early	 morning	 hours	 of	 March	 25,	 2016,	 a	 Bangor	 police	

officer	responded	to	the	scene	of	a	reported	robbery	and	assault.		The	victim	

told	 the	 officer	 that	 two	 males	 had	 beaten	 him	 with	 a	 two-by-four	 and	 had	

taken	about	$800	in	cash	from	his	pocket,	along	with	some	other	items.		

      [¶4]	 	 Based	 on	 physical	 descriptions	 provided	 by	 the	 victim	 and	 his	

girlfriend,	 other	 officers	 detained	 two	 suspects,	 including	 Jacob,	 at	 a	 nearby	

convenience	store.		The	girlfriend	identified	the	suspects	as	the	attackers,	and	

the	 officers	 then	 arrested	 Jacob	 on	 several	 outstanding	 warrants.	 	 They	 also	

arrested	 the	 other	 suspect.	 	 One	 of	 the	 arresting	 officers	 searched	 Jacob	 for	

weapons	and	found	a	large	roll	of	money	in	his	pocket.		At	the	police	station	

the	 officer	 counted	 the	 money	 and	 found	 that	 there	 was	 $1,310,	 which	 was	

retained	as	evidence.		The	victim	later	told	the	police	that	the	amount	of	stolen	

cash	totaled	$1,300	rather	than	the	$800	he	had	reported	initially.				
                                                                                                              3	

      [¶5]	 	 On	 March	 31,	 2016,	 Jacob	 was	 charged	 by	 petition	 with	 the	

juvenile	 crimes	 of	 robbery	 (Class	 A),	 17-A	 M.R.S.	 §	 651(1)(D)	 (2016);	

aggravated	 assault	 (Class	 B),	 17-A	M.R.S.	 §	 208(1)(B);	 and	 theft	 by	

unauthorized	taking	or	transfer	(Class	D),	17-A	M.R.S.	§	353(1)(B)(5)	(2016).		

At	a	hearing	on	April	26,	Jacob	entered	an	admission	to	the	juvenile	crime	of	

aggravated	assault,	and	the	State	dismissed	the	remaining	charges.		The	court	

committed	Jacob	to	a	juvenile	detention	facility	for	an	indeterminate	period	to	

age	twenty.		See	15	M.R.S.	§§	3310(5),	3314(1)(F)	(2016).	

      [¶6]	 	 Pursuant	 to	 M.R.U.	 Crim.	 P.	 41(j),3	 Jacob	 filed	 a	 post-judgment	

motion	 for	 return	 of	 property—namely,	 the	 cash	 seized	 from	 him	 when	 he	

was	 arrested—asserting	 that	 the	 State’s	 continued	 retention	 of	 the	 cash	 was	

illegal.	 	 The	 State	 opposed	 the	 motion,	 and	 a	 hearing	 was	 held	 on	 August	 2,	

2016.	 	 The	 evidence	 presented	 at	 the	 hearing	 consisted	 only	 of	 the	 police	

reports	that	had	been	filed	in	support	of	the	juvenile	petition.		




  3		Rule	41(j)	of	the	Maine	Rules	of	Unified	Criminal	Procedure	states,		


      A	 person	 aggrieved	 by	 an	 unlawful	 seizure	 of	 property	 may	 file	 a	 motion	 in	 the	
      Unified	 Criminal	 Docket	 for	 the	 return	 of	 the	 property	 on	 the	 ground	 that	 it	 was	
      illegally	 seized.	 	 The	 court	 shall	 receive	 evidence	 on	 any	 issue	 of	 fact	 necessary	 to	
      the	 decision	 of	 the	 motion.	 	 If	 the	 motion	 is	 granted	 the	 court	 shall	 order	 that	 the	
      property	be	restored	unless	otherwise	subject	to	lawful	detention.		The	motion	may	
      be	joined	with	a	motion	to	suppress	evidence.	
4	

      [¶7]		At	the	conclusion	of	the	hearing,	the	court	denied	Jacob’s	motion.		

The	 court	 found	 that	 the	 State	 was	 entitled	 to	 retain	 the	 cash	 because	 there	

was	“probable	cause	to	believe	that	[Jacob	and	his	co-defendant]	beat	up	[the	

victim]	 and	 took	 his	 money[,]	 [a]nd	 that	 the	 money	 that	 the	 State	 [was]	

holding	 represent[ed]	 some	 or	 all	 of	 what	 was	 taken	 from	 [the	 victim]	 after	

[Jacob]	hit	him	with	a	two-by-four.”		The	court	further	explained	that	charges	

were	 still	 pending	 against	 Jacob’s	 co-defendant	 and	 that	 evidence	 in	 his	 trial	

would	“further	inform	this	issue.”		

      [¶8]	 	 After	 the	 court	 announced	 its	 decision,	 Jacob	 asked	 whether	 he	

would	be	permitted	to	file	a	renewed	motion	for	return	of	property	after	the	

case	 against	 the	 co-defendant	 was	 concluded.	 	 The	 court	 responded	 that	 it	

would	not	give	an	advisory	opinion	about	“whatever	may	or	may	not	happen	

in	 the	 future,”	 and	 restated	 its	 determination	 that	 the	 State	 was	 entitled	 to	

retain	 the	 cash.	 	 The	 court	 further	 stated,	 “There	 may	 be	 other	 recourse	

through	civil	process	.	.	.	,	but	.	.	.	as	it	stands	now	there’s	nothing	else	for	me	to	

do	on	this	case.”		

      [¶9]		Jacob	timely	appealed.		At	oral	argument,	both	parties	told	us	that	

after	 the	 court	 issued	 its	 order	 denying	 Jacob’s	 motion,	 the	 case	 against	 the	

co-defendant	 was	 fully	 resolved	 and	 is	 no	 longer	 pending.	 	 The	 State	 also	
                                                                                                         5	

acknowledged	that	given	this	development,	the	cash	seized	from	Jacob	has	no	

remaining	evidentiary	value.		

                                          II.		DISCUSSION	

        [¶10]	 	 We	 must	 address,	 as	 a	 threshold	 issue,	 whether	 we	 have	

jurisdiction	to	consider	an	appeal	from	an	order	denying	a	motion	for	return	

of	property	in	a	juvenile	crime	proceeding.		See	M.R.	App.	P.	4(d)	(“Whenever	

it	appears	by	suggestion	of	the	parties	or	otherwise	that	the	Law	Court	lacks	

jurisdiction	of	the	subject	matter,	the	Law	Court	shall	dismiss	the	appeal.”).	

        [¶11]	 	 As	 the	 parties	 acknowledge,	 the	 types	 of	 orders	 that	 a	 juvenile	

may	appeal	are	statutorily	enumerated	as	orders	of	adjudication,	disposition,	

and	 detention.	 	 See	 15	M.R.S.	 §	 3402(1)	 (2016).	 	 The	 order	 denying	 Jacob’s	

Rule	41(j)	motion	is	none	of	these.4		See	15	M.R.S.	§	3003(1),	(4-B),	(5)	(2016)	

(defining	       “[a]djudicatory	         hearing,”	       “[d]ispositional	        hearing,”	       and	

“[d]etention”).	 	 If	 we	 have	 appellate	 jurisdiction	 over	 this	 matter,	 it	 must	

therefore	arise	from	a	different	source.	


   4		Contrary	to	Jacob’s	argument,	the	order	denying	his	Rule	41(j)	motion	is	not	a	de	facto	order	of	

restitution,	which	would	be	appealable	pursuant	to	15	M.R.S.	§	3402(1)(B)	(2016),	because	neither	
the	dispositional	order	nor	the	order	on	Jacob’s	Rule	41(j)	motion	directs	that	the	cash	be	paid	over	
to	 the	 victim.	 	 See	 15	M.R.S.	 §	 3314(1)(E)	 (2016)	 (stating	 that,	 as	 one	 of	 the	 dispositional	
alternatives	available	in	a	juvenile	case,	“[t]he	court	may	require	the	juvenile	to	make	restitution	for	
any	 damage	 to	 the	 victim	 or	 other	 authorized	 claimant	 as	 compensation	 for	 economic	 loss”).		
Rather,	the	court	simply	determined	that	the	State	was	entitled	to	hold	the	cash	temporarily	while	
the	prosecution	against	Jacob’s	co-defendant	was	pending.			
6	

         [¶12]		Adult	criminal	defendants	are	entitled	to	appeal	from	an	adverse	

ruling	 on	 a	 Rule	 41(j)	 motion.	 	 See	 State	 v.	 Miller,	 645 A.2d 1140,	 1141	

(Me.	1994);5	 see	 also	 15	 M.R.S.	 §	 2111(1)	 (2016)	 (“[I]n	 any	 criminal	

proceeding	 in	 the	 District	 Court,	 a	 defendant	 aggrieved	 by	 a	 judgment	 of	

conviction,	ruling	or	order	may	appeal	to	the	Supreme	Judicial	Court	sitting	as	

the	Law	Court.”).		We	recognize	that	a	juvenile	adjudicated	to	have	committed	

a	 juvenile	 crime	 is	 not	 viewed	 as	 “a	 defendant	 aggrieved	 by	 a	 judgment	 of	

conviction,”	 15	 M.R.S.	 §	2111(1);	 see	 also	 15	 M.R.S.	 §	 3310(6)	 (2016)	 (“An	

adjudication	 of	 the	 commission	 of	 a	 juvenile	 crime	 shall	 not	 be	 deemed	 a	

conviction	of	a	crime.”).		Nonetheless,	the	Juvenile	Code	expressly	states	that	

one	of	the	“goals	of	the	juvenile	appellate	structure”	is	to	assure	“substantial	

uniformity	of	treatment	to	persons	in	like	situations,”	15	M.R.S.	§	3401(2)(B)	

(2016),	and	that	the	Code’s	provisions	“shall	be	liberally	construed,”	15	M.R.S.	

§	 3002(2)	 (2016).	 	 Indeed,	 the	 Juvenile	 Code	 and	 the	 Maine	 Rules	 of	 Unified	

Criminal	 Procedure	 themselves	 make	 the	 Rules	 applicable	 to	 juvenile	

proceedings.	 	 See	 supra	 n.1.	 	 This	 enables	 juveniles	 to	 seek	 the	 return	 of	

property	pursuant	to	Rule	41(j),	just	as	adult	criminal	defendants	are	entitled	


     5		In	State	v.	Miller,	645 A.2d 1140,	1141	(Me.	1994),	we	referenced	M.R.	Crim.	P.	41(e),	which	

was	 an	 earlier	 formulation	 of	 the	 present	 M.R.U.	 Crim.	 P.	 41(j).	 	 See	 M.R.U.	 Crim.	 P.	 41,	 Advisory	
Committee’s	Note	to	2013	amend.	
                                                                                       7	

to	do.		We	therefore	conclude	that	section	2111(1)	supports	the	existence	of	

appellate	jurisdiction	from	a	ruling	on	a	Rule	41(j)	motion	in	this	juvenile	case	

to	the	same	extent	that	adult	defendants	are	entitled	to	seek	appellate	relief.		

      [¶13]		Although	we	conclude	that	Jacob	has	a	right	to	appeal,	we	do	not	

reach	his	substantive	challenges	to	the	court’s	denial	of	his	Rule	41(j)	motion	

because	 the	 order	 is	 not	 a	 final	 judgment.	 	 See	Bank	 of	 N.Y.	 v.	 Richardson,	

2011 ME 38,	¶	7,	15 A.3d 756 (“Whether	or	not	a	party	has	argued	the	issue,	

we	consider	sua	sponte	whether	a	matter	is	properly	before	us	on	appeal	from	

a	final	judgment.”).	

      [¶14]		“It	is	well	settled	that	appeals,	in	order	to	be	cognizable,	must	be	

from	 a	 final	 judgment.”	 	 State	 v.	 Lemay,	 611 A.2d 67,	 68	 (Me.	 1992).		

Interlocutory	orders	that	do	not	fully	dispose	of	the	entire	matter	pending	in	

the	trial	court	are	appealable	only	in	narrowly-defined	circumstances	that	are	

not	present	here.		See	State	v.	Black,	2014 ME 55,	¶	8,	90 A.3d 448;	Alexander,	

Maine	Appellate	Practice	§	301	at	218-19,	226-33	(4th	ed.	2013).			

      [¶15]		The	court	denied	Jacob’s	motion	for	return	of	property	based	on	

its	determination	that	there	was	probable	cause	to	believe	that	the	seized	cash	

was	stolen	and	that	the	State	was	therefore	entitled	to	retain	it	as	evidence	in	

the	then-pending	case	against	Jacob’s	co-defendant.		See	Amerisource	Corp.	v.	
8	

United	States,	525 F.3d 1149,	1153	(Fed.	Cir.	2008)	(stating,	in	a	case	rejecting	

the	 plaintiff’s	 claim	 pursuant	 to	 the	 Takings	 Clause	 of	 the	 Fifth	 Amendment,	

that	 “the	 police	 power	 encompasses	 the	 government’s	 ability	 to	 seize	 and	

retain	 property	 to	 be	 used	 as	 evidence	 in	 a	 criminal	 prosecution”);	 see	 also	

State	 v.	 Sweatt,	 427 A.2d 940,	 950-51	 (Me.	1981)	 (stating	 that	 the	 State	 may	

properly	retain	seized	property	if	there	is	probable	cause	to	believe	that	it	is	

stolen	or	that	it	is	“evidence	of	a	crime”).		The	order,	however,	is	interlocutory.	

      [¶16]	 	 When	 the	 court	 denied	 Jacob’s	 Rule	 41(j)	 motion,	 the	

co-defendant’s	 case	 was	 still	 pending,	 and	 the	 court	 noted	 that	 given	 that	

circumstance	there	was	“nothing	else	for	[it]	to	do.”		The	court	accordingly	did	

not	 decide	 the	 ultimate	 question	 of	 who	 owned	 the	 cash.	 	 Because	 the	

co-defendant’s	 case	 is	 no	 longer	 pending,	 however,	 the	 justification	 for	 the	

State	 to	 possess	 the	 cash—and	 the	 court’s	 rationale	 for	 denying	 Jacob’s	

motion—no	 longer	 exists.	 	 As	 a	 result,	 the	 court’s	 order	 does	 not	 serve	 as	 a	

final	 disposition	 of	 the	 issue	 directly	 raised	 in	 Jacob’s	 motion.	 	 See	 Lemay,
611 A.2d	at	68.			

      [¶17]		“The	general	rule	is	that	seized	property,	other	than	contraband,	

should	 be	 returned	 to	 its	 rightful	 owner	 once	 the	 criminal	 proceedings	 have	

terminated.”	 	 United	 States	 v.	 LaFatch,	 565 F.2d 81,	 83	 (6th	 Cir.	 1977).	 	 No	
                                                                                                    9	

adjudication	of	“the	rightful	owner”	has	yet	occurred.		See	id.		Because—as	it	

acknowledged	 at	 oral	 argument—the	 State	 no	 longer	 has	 a	 possessory	

interest	 in	 the	 cash,	 and	 because	 the	 court	 stopped	 short	 of	 determining	

whether	 Jacob	 is	 entitled	 to	 possession	 of	 the	 cash,	 we	 must	 remand	 the	

matter	 for	 a	 full	 determination	 of	 the	 issues	 pending	 before	 it.	 	 See	Lemay,
611 A.2d	at	68.		We	therefore	dismiss	the	appeal	as	interlocutory	and	remand	

to	the	trial	court	for	further	proceedings.6	

         The	entry	is:	

                            Appeal	 dismissed.	 	 Remanded	 for	 further	
                            proceedings	consistent	with	this	opinion.		
	
	     	     	       	      	       	
	
Benjamin	Fowler,	Esq.	(orally),	Bangor,	for	appellant	Jacob	L.	
	
R.	 Christopher	 Almy,	 District	 Attorney,	 Tracy	 Collins,	 Asst.	 Dist.	 Atty.,	 and	
Mark	 A.	 Rucci,	 Asst.	 Dist.	 Atty.	 (orally),	 Prosecutorial	 District	 V,	 Bangor,	 for	
appellee	State	of	Maine	
	
	
Bangor	Juvenile	Court	docket	number	JV-2016-23	
FOR	CLERK	REFERENCE	ONLY	




   6		To	the	extent	that	the	victim	is	asserting	an	ownership	or	possessory	interest	in	some	or	all	of	

the	cash,	the	court	will	have	an	opportunity	on	remand	to	provide	some	avenue—through	the	State	
or	by	some	other	means—by	which	the	victim	will	have	an	opportunity	to	be	heard.